Exhibit 99.5 NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 1 of 11 JANUARY 29, 2013 GERMAN AMERICAN BANCORP, INC. (GABC) REPORTS RECORD 2012 EARNINGS & ANNOUNCES INCREASE IN QUARTERLY CASH DIVIDEND Jasper, Indiana –January 29, 2013 German American Bancorp, Inc. (NASDAQ: GABC) reported record earnings for the year ended on December 31, 2012.This continued level of strong financial performance in 2012 follows upon a period of exceptional performance during the past five years, as the period of 2008-2012 represents the best five years in the Company’s history in terms of reported annual earnings.The Company’s return on average shareholder equity of 13.57% in 2012 also was a record, and represents the 8th consecutive year that German American has delivered double-digit returns on shareholders’ equity. The Company’s 2012 net income of $24.1 million, or $1.90 per share, was an increase of 18%, on a per share basis, over its previous record annual net income of $20.2 million, or $1.61 per share reported in 2011, and represented a 57% increase, on a per share basis, from the $13.4 million, or $1.21 per share, record earnings the Company reported in 2010. Fourth quarter earnings were $6.2 million, or $0.49 per share, an increase of approximately 11% from 2011 fourth quarter results of $5.6 million, or $0.44 per share. This 2012 record performance was attributable to both an increased level of net interest income, driven by a higher level of earning assets within both the Company’s loan portfolio and securities portfolio, and a reduced level of provision for loan loss, as the Company’s historic level of strong asset quality improved even further in 2012. The Company also announced an increase in the level of its regular quarterly cash dividend. German American’s Board of Directors declared a regular quarterly cash dividend of $0.15 per share which will be payable on February 20, 2013 to shareholders of record as of February 10, 2013.This level of regular quarterly cash divided represents approximately a 7% increase above the Company’s prior quarterly cash dividend level. Additionally, the Company also announced that it will, effective April 1, 2013, redeem all $19.25 million of its outstanding 8% Redeemable Subordinated Debentures due 2019 at a redemption price of 100 percent of the outstanding principal amount plus accrued unpaid interest.The Debentures, which constitute supplemental regulatory capital for the Company, were issued in April 2009 as a precautionary measure in the face of the looming economic crisis.Given the Company’s strong financial performance throughout the economic downturn and the stabilization of the current economic environment, the Company’s Board of Directors determined this supplemental regulatory capital is no longer needed, and, therefore, elected to invoke the early redemption feature of the debenture issue. -1- NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 2 of 11 Mark A. Schroeder, German American Chairman & CEO, stated, “This continuation of the trend of our Company’s exceptional financial performance in 2012 is truly a reflection of the skill of our team of financial professionals, the commitment of our client base to honor their financial obligations, and the economic strength within our market area of Southern Indiana.We are extremely pleased to be able to once again deliver upon our pledge to our customers and our shareholders to offer the very best in financial products and services throughout our Southern Indiana footprint in a safe, sound, and secure manner.The achievement of this record level of performance over the course of the past five years during an extremely difficult economic period places German American among a very elite group of financial institutions nationwide, and has provided us with the financial wherewithal to prudently redeem the precautionary supplemental regulatory capital issued in 2009, and, most importantly, to increase the level of cash dividends paid to our shareholders.” Schroeder continued, “As we have previously stated, our Company’s sole focus is on our clients located throughout Southern Indiana, and we recognize that our past, present, and future success as an organization is explicitly linked to the financial well-being of those clients and to the prosperity of the Southern Indiana communities in which we do business.Within our historic Southern Indiana markets, we’ve enjoyed a very strong level of organic deposit growth during the past several years and in 2012 we saw a significant increase in the level of loan demand from both our business and consumer clients.Additionally, our presence has been extremely well received by a growing base of new clients since our expansion into the Bloomington, Indiana market in 2007, the Evansville, Indiana market in 2010, and now the Columbus, Indiana market in 2012. Clearly, clients throughout Southern Indiana are, in increasing numbers, recognizing the value of doing business with German American, and are reaching out to us to assist them in the achievement of their financial goals.We very much appreciate the opportunity these clients have afforded us and we pledge to them that we will work diligently to achieve their financial goals and to earn their confidence and trust.” Balance Sheet Highlights Total assets for the Company increased to $2.006 billion at December 31, 2012, representing an increase of $132.5 million compared with December 31, 2011.The increase during 2012 was largely attributable to growth of the Company’s loan portfolio. December 31, 2012 loans outstanding increased by $39.8 million, or approximately 14% on an annualized basis, compared with September 30, 2012, and increased $84.4 million, or approximately 8%, compared to year-end 2011.The increase in loans during fourth quarter and year ended 2012 was broad based including commercial and industrial loans, commercial real estate loans and agricultural loans. -2- NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 3 of 11 End of Period Loan Balances 12/31/12 09/30/12 12/31/11 (dollars in thousands) Commercial & Industrial Loans $ $ $ Commercial Real Estate Loans Agricultural Loans Consumer Loans Residential Mortgage Loans $ $ $ Non-performing assets totaled $12.4 million at December 31, 2012 compared to $14.1 million of non-performing assets at September 30, 2012 and $20.6 million at December 31, 2011.Non-performing assets represented 0.62% of total assets at December 31, 2012 compared to 0.72% of total assets at September 30, 2012, and compared to 1.10% at December 31, 2011.Non-performing loans totaled $10.7 million at December 31, 2012 compared to $12.5 million at September 30, 2012, and compared to $18.3 million of non-performing loans at December 31, 2011.Non-performing loans represented 0.89% of total loans at December 31, 2012 compared with 1.08% of total outstanding loans at September 30, 2012 and 1.63% of total loans outstanding at December 31, 2011. Non-performing Assets (dollars in thousands) 12/31/12 9/30/12 12/31/11 Non-Accrual Loans $ $ $ Past Due Loans (90 days or more) - - - Restructured Loans Total Non-Performing Loans Other Real Estate Total Non-Performing Assets $ $ $ The Company’s allowance for loan losses totaled $15.5 million at December 31, 2012 representing a decrease of $402,000 or 10% on an annualized basis from September 30, 2012 and an increase of $208,000 or 1% compared with year-end 2011.The allowance for loan losses represented 1.29% of period end loans at December 31, 2012 compared with 1.37% of period-end loans at September 30, 2012 and December 31, 2011.Under acquisition accounting treatment, loans acquired are recorded at fair value which includes a credit risk component, and therefore the allowance on loans acquired is not carried over from the seller.The Company held a discount on acquired loans of $3.5 million as of December 31, 2012, $3.8 million at September 30, 2012 and $6.4 million at year-end 2011. Total deposits increased $21.9 million or 5% on an annualized basis, as of December 31, 2012 compared with September 30, 2012 total deposits and increased by approximately $84.7 million or 5% compared with December 31, 2011. -3- NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 4 of 11 End of Period Deposit Balances 12/31/12 09/30/12 12/31/11 (dollars in thousands) Non-interest-bearing Demand Deposits $ $ $ IB Demand, Savings, and MMDA Accounts Time Deposits < $100,000 Time Deposits > $100,000 $ $ $ Results of Operations Highlights – Year ended December 31, 2012 Net income for the year ended December 31, 2012 totaled $24,055,000 or $1.90 per share, an increase of $3,806,000 or approximately 18% on a per share basis, from the year ended December 31, 2011 net income of $20,249,000 or $1.61 per share. Summary Average Balance Sheet (Tax-equivalent basis / dollars in thousands) Year Ended December 31, 2012 Year Ended December 31, 2011 Principal Balance Income/ Expense Yield/Rate Principal Balance Income/ Expense Yield/Rate Assets Federal Funds Sold and OtherShort-term Investments $ $ 91 % $ $ % Securities % % Loans and Leases % % Total Interest Earning Assets $ $ % $ $ % Liabilities Demand Deposit Accounts $ $ IB Demand, Savings, andMMDA Accounts $ $ % $ $ % Time Deposits % % FHLB Advances and Other Borrowings % % Total Interest-Bearing Liabilities $ $ % $ $ % Cost of Funds % % Net Interest Income $ $ Net Interest Margin % % -4- NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 5 of 11 During the year ended December 31, 2012, net interest income totaled $66,248,000 representing an increase of $2,267,000 or 4% from the year ended December 31, 2011 net interest income of $63,981,000.The increased net interest income during 2012 compared with 2011 was driven by a higher level of earning assets including both average loan growth and growth in the securities portfolio.The tax equivalent net interest margin for the year ended December 31, 2012 was 3.74% compared to 3.84% in 2011.The decline in the net interest margin during 2012 compared with the 2011 was largely attributable to the continued downward pressure on earning asset yields being driven by a historically low market interest rate environment and a very competitive marketplace for lending opportunities.Partially mitigating the decline in earning assets yields was a 35 basis points decline in the Company’s cost of funds during 2012 compared to 2011 which was driven by a continued decline in deposit rates. The provision for loan loss totaled $2,412,000 during the year ended December 31, 2012 representing a decline of $4,388,000 or 65% from the year ended December 31, 2011.During 2012, the provision for loan loss represented approximately 21 basis points of average loans while net charge-offs represented approximately 19 basis points of average loans.The significant decline in the Company’s provision for loan loss during 2012 compared with 2011 was largely attributable to a lower level of net charge-offs and overall improvement in the level of adversely classified and non-performing loans. During the year ended December 31, 2012, non-interest income increased approximately 1% from the year ended December 31, 2011. Year Ended Year Ended Non-interest Income 12/31/12 12/31/11 (dollars in thousands) Trust and Investment Product Fees $ $ Service Charges on Deposit Accounts Insurance Revenues Company Owned Life Insurance Interchange Fee Income Other Operating Income Subtotal Net Gains on Loans Net Gains on Securities Total Non-interest Income $ $ Trust and investment product fees increased $512,000 or 24% during 2012 compared with 2011.The increase was primarily attributable to increased trust revenues supplemented by increased retail brokerage revenues.Insurance revenues decreased approximately $295,000 or 5% during 2012 as compared to 2011 as a result of lower contingency revenue.Contingency revenue totaled $88,000 during 2012 compared $872,000 in 2011.The decline in contingency revenue was partially offset by an increased level of commercial insurance revenues during 2012 compared with 2011. -5- NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 6 of 11 Other operating income increased $503,000 or 35% during 2012 compared with 2011.The increase was primarily related to a net gain on sales of other real estate during 2012 compared with a net loss on sales and write-downs of other real estate during 2011. Net gains on sales of loans increased $853,000, or 36%, during 2012 compared with the same period of 2011.Loan sales totaled $186.8 million during 2012 compared with $134.2 million during 2011.The net gain on securities declined $1,357,000, or 45%, during 2012 compared with 2011.During 2012, the Company realized net gains on the sale of securities of $1,667,000 related to the sale of approximately $94.3 million of securities. During 2011, the Company realized net gains on securities of $3,024,000 related to the sale of approximately $59.3 million of securities in the fourth quarter of 2011 and a gain of $1,045,000 during the first quarter of 2011 related to the acquisition accounting treatment of the existing equity ownership position the Company held in American Community at the time of acquisition. During the year ended December 31, 2012, non-interest expense remained very stable compared with the year ended December 31, 2011, increasing by less than 1%. Year Ended Year Ended Non-interest Expense 12/31/12 12/31/11 (dollars in thousands) Salaries and Employee Benefits $ $ Occupancy, Furniture and Equipment Expense FDIC Premiums Data Processing Fees Professional Fees Advertising and Promotion Intangible Amortization Other Operating Expenses Total Non-interest Expense $ $ Salaries and employee benefits increased $1,094,000 or 4% during 2012 compared with 2011.The increase in salaries and benefits during 2012 compared with 2011 was primarily the result of an increased number of full-time equivalent employees, increased costs related to the Company’s partially self-insured health insurance plan and increased commission payout related to higher levels of mortgage loan sales revenues in the secondary market and increased insurance revenues.During 2011, approximately $875,000 of merger-related salary and benefit costs were incurred related to the acquisition of American Community Bancorp, Inc. which partially mitigated the increases in salaries and benefits during 2012. The Company’s FDIC deposit insurance assessments decreased $357,000 or 24% during 2012 compared with 2011.This decline was attributable to changes in the deposit insurance assessment calculation that became effective in the second quarter of 2011 related to the Dodd Frank Act. -6- NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 7 of 11 Data processing fees declined $1,021,000, or 49%, during 2012 compared with 2011.The decline was largely related to running the Bank of Evansville’s separate core processing system during the first four months of 2011 and the resolution of a contractual dispute during the first quarter of 2012 related to the acquisition of American Community Bancorp and its banking subsidiary the Bank of Evansville.An expense for the cancellation of the data processing contract was recorded in the first quarter of 2011, and upon resolution of the contractual dispute, a portion of that accrued expense was reversed in the first quarter of 2012.The customers of the Bank of Evansville were moved to the Company’s core processing system during April 2011. Results of Operations Highlights – Quarter ended December 31, 2012 Net income for the quarter ended December 31, 2012 totaled $6,194,000 or $0.49 per share, a decrease of $98,000, or 2%, from the third quarter of 2012 net income of $6,292,000 or $0.50 per share, and an increase of $621,000, or 11%, from the fourth quarter of 2011 net income of $5,573,000 or $0.44 per share. Summary Average Balance Sheet (Tax-equivalent basis / dollars in thousands) Quarter Ended December 31, 2012 Quarter Ended September 30, 2012 Quarter Ended December 31, 2011 Principal Balance Income/ Expense Yield/ Rate Principal Balance Income/ Expense Yield/ Rate Principal Balance Income/ Expense Yield/ Rate Assets Federal Funds Sold and Other Short-term Investments $ $
